OPINION — AG — ** STATE EMPLOYEES GROUP HEALTH, DENTAL AND LIFE INSURANCE BOARD — CLAIMS PAID — ITEMIZE ** THE PROVISIONS OF 36 O.S. 4510 [36-4510] DO NOT PRECLUDE THE STATE EMPLOYEES GROUP HEALTH, DENTAL AND LIFE INSURANCE BOARD FROM REQUIRING HEALTH CARE PROVIDERS TO ITEMIZE THE SERVICES RENDERED BY THEM BEFORE INSURANCE CLAIMS MAY BE AUDITED AND PAID, TO THE EXTENT SUCH INFORMATION IS NOT CONTAINED WITHIN THE CLAIM FORM PROMULGATED UNDER THAT STATUTE. (RECORDS, CLAIMS) CITE: 36 O.S. 101 [36-101] ET SEQ, 74 O.S. 1301 [74-1301] ET SEQ, OPINION NO. 80-091 (SUSAN BRIMER AGOSTA)